MANAGEMENT PERFORMANCE SHARE AGREEMENT
     MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted
you, [name], [number] Performance Shares (your “Performance Shares”). Your
Performance Shares are subject to the terms and conditions of this Management
Performance Share Agreement (this “Agreement”) and the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan (the “Plan”).
     1. Standard Performance Terms.
     (a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Shares except in so far as
Sections 2 (Change of Status) or 3 (Change of Control) apply.
     (b) The Performance Period for your Performance Shares will begin on
[date], [year] and end on the December 31 immediately preceding the third
anniversary of the beginning of the Performance Period. After the conclusion of
the Performance Period, the Committee shall certify in writing the number of
Performance Shares payable in accordance with this Section 1 (your “Final
Performance Shares”), and your Final Performance Shares will be due and payable
in Shares at the time specified in Section 8.
     (c) If the Committee determines in writing that the Company had net income
available to common shareholders for either the third calendar year of the
Performance Period or for the Performance Period as a whole, then you will be
eligible for a payment of up to 200% of your Performance Shares. Net income
available to common shareholders for any period will be determined with
reference to the Company’s Form 10-K on file with the Securities and Exchange
Commission for the third year of the Performance Period on the date of the
Committee’s determination.
     (d) If, under Section 1(c), you are eligible for a payment, the Committee
will determine your Final Performance Shares by multiplying your Performance
Shares by the “Performance Factor.” The Performance Factor means a percentage
(from zero to 200%) which is the sum of two other percentages (each from zero to
100%), described in (1) and (2) below.
     (1) The first percentage will be based on the Company’s average percentile
performance with respect to Change in Annual Net Operating Income Available to
Common Shareholders Per Share during the Performance Period relative to the
other companies in the Index, determined in the following manner:
     (a) First, the Net Operating Income Available to Common Shareholders Per
Share will be determined for the Company and for each of the other companies in
the Index, for each calendar year of the Performance Period and the calendar
immediately preceding the first calendar year of the Performance Period. For
this purpose, “Net Operating Income Available to Common Shareholders Per Share”
for each calendar year will have the meaning of that term, or its substantial
equivalent, defined in or derived from the Company’s quarterly financial
supplement for the fourth quarter of the prior year filed with or furnished to
the United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     (b) Second, the Change in Annual Net Operating Income Available to Common
Shareholders Per Share will be determined for the Company and for each of the
other companies in the Index for each calendar year of the Performance Period.
For this purpose, “Change in Annual Net Operating Income Available to Common
Shareholders Per Share” means Net Operating Income Available to Common
Shareholders Per Share for each calendar year of the Performance Period divided
by Net Operating Income Available to Common Shareholders Per Share in the
immediately preceding calendar year.
     (c) Third, the Company’s Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each calendar year of the Performance Period
will be compared to the Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each of the other companies in the Index for
the same calendar year to determine the percentage of the other companies in the
Index whose performance was less than that of the Company, rounded down to the
nearest whole number percentile appearing on the left-hand column of Table 2 of
Schedule A to this Agreement (Company performance greater than every other
company in the Index being deemed to be performance in the ninety-ninth
percentile), producing the Company’s percentile performance relative to the
other companies in the Index.
     (d) Fourth, a percentage for each calendar year of the Performance Period
will be determined using the percentile determined under Section 1(d)(1)(c) and
the corresponding percentage on the right-hand column of Table 1 of Schedule A
to this Agreement.
     (e) Finally, the three percentages referenced in Section (1)(d)(1)(d) will
be averaged.
     (2) The second percentage will be based on the Company’s performance with
respect to Proportionate Total Shareholder Return during the Performance Period
as a percentage of that of the Index, determined according to Table 2 of
Schedule A to this Agreement, determined in the following manner:
     (a) First, the Initial Closing Price of the Company and the Index will each
be determined. For this purpose, “Initial Closing Price” means, in the case of
the Company the average Closing Price, and in the case of the Index the value of
the Index, in each case for the twenty (20) trading days prior to the first day
of the Performance Period.
     (b) Second, the Final Closing Price of the Company and the Index will each
be determined. For this purpose, “Final Closing Price” means, in the case of the
Company the average Closing Price, and in the case of the Index the value of the
Index, in each case for the twenty (20) trading days prior to and including the
final day of the Performance Period.
     (c) Third, the Total Shareholder Return of the Company and the Index will
each be determined, and expressed as a percentage. For this purpose, “Total
Shareholder Return” means the change (plus or minus) from the Initial Closing
Price to the Final

2



--------------------------------------------------------------------------------



 



Closing Price, plus (in the case of the Company) dividends (if any) actually
paid on Shares on a reinvested basis from the first day of the Performance
Period to and including the last day of the Performance Period.
     (d) Fourth, the Proportionate Total Shareholder Return of the Company and
the Index will each be determined. For this purpose, “Proportionate Total
Shareholder Return” means Total Shareholder Return divided by Initial Closing
Price.
     (e) Fifth, the Proportionate Total Shareholder Return of the Index will be
subtracted from the Company’s Proportionate Total Shareholder Return, and the
result rounded up or down to the nearest percentage appearing on the left-hand
column of Table 2 of Schedule A to this Agreement (any result precisely halfway
between two percentages being rounded up to the next highest percentage).
     (f) Finally, a percentage will be determined using the result produced
under Section 1(d)(2)(e) and the corresponding percentage on the right-hand
column of Table 2 of Schedule A to this Agreement.
     (e) For purposes of Section 1(d)(1), the companies in the Index refers to
each company, other than the Company, that:
     (1) does not adopt International Financial Reporting Standards with respect
to a reporting period earlier than the reporting period with respect to which
the Company does so,
     (2) has publicly reported its earnings in conformity with accounting
principles generally accepted in the United States of America for each of the
two calendar years being compared under Section 1(d)(1)(b); and
     (3) is included in the Standard & Poor’s Insurance Index derived from
Fortune 500 companies for the entirety of the second of the two calendar years
being compared under Section 1(d)(1)(b).
     (f) For purposes of Section 1(d)(2), the Index refers to the Standard &
Poor’s Insurance Index derived from Fortune 500 companies, including any
weighting of the stock of the companies included in that index that is applied
by Standard & Poor’s, from time to time.
     2. Change of Status. For purposes of this Section 2, your transfer between
the Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of
Section 3 (Change of Control) will supersede the terms of this Section 2.
     (a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, the Standard Performance Terms will continue to apply to your
Performance Shares. Once this provision applies, no other change of status
described in this Section 2 (except the provision regarding termination for
Cause) will affect your Performance Shares, even if you subsequently return to
active service or your employment with the Company or an Affiliate terminates
other than for Cause.

3



--------------------------------------------------------------------------------



 



     (b) Death. In the event that your employment with the Company or an
Affiliate terminates due to your death, your Performance Shares will be due and
payable in Shares (or cash at a value equal to the Closing Price on the date of
your death, if so determined by the Committee). Any payment will be made at the
time specified in Section 8.
     (c) Retirement. If your employment with the Company or an Affiliate
terminates (other than for Cause) on after your early retirement date or normal
retirement date (in each case determined under any ERISA qualified pension plan
offered by the Company or an Affiliate in which you participate) (“Retirement”),
the Standard Performance Terms will continue to apply to your Performance
Shares.
     (d) Bridge Eligibility. If your employment with the Company or an Affiliate
terminates (other than for Cause) with bridge eligibility for retirement-related
medical benefits (determined under an ERISA qualified benefit plan offered by
the Company or an Affiliate in which you participate, if any) (“Bridge
Eligibility”), and your separation agreement (offered to you under the severance
program offered by the Company or an Affiliate to its Employees) becomes final,
the Standard Performance Terms will continue to apply to your Performance
Shares.
     (e) Termination for Cause. In the event that your employment with the
Company or an Affiliate terminates for Cause, your Performance Shares will be
forfeited immediately.
     (f) Other Termination of Employment. Unless the Committee determines
otherwise, if no other provision in this Section 2 regarding change of status
applies, including, for example, your voluntary termination of employment, your
termination without Retirement or Bridge Eligibility, or your termination by the
Company or an Affiliate without Cause, your Performance Shares will be forfeited
immediately unless you are offered a separation agreement by the Company or an
Affiliate under a severance program. To the extent your separation agreement
becomes final, your Prorated Performance Shares will be due and payable to you.
Any payment will be made at the time specified in Section 8. The number of your
“Prorated Performance Shares” will be determined by dividing the number of
calendar months in the Performance Period that have ended as of the end of the
month of the termination of your employment by thirty-six (36), multiplying the
result by the number of your Performance Shares, and rounding to the nearest
whole number; provided, however, that if the date of the termination of your
employment is prior to the first anniversary of the beginning of the Performance
Period, then the number of your Prorated Performance Shares shall be zero (0).
Payment for each of your Prorated Performance Shares will be made in cash at a
value equal to the Closing Price on the Grant Date, and shall be rounded to the
nearest one-hundred dollars ($100.00). If your separation agreement does not
become final, your Performance Shares will be forfeited.
     3. Change of Control.
     (a) Except as provided in Section 3(b), and unless otherwise prohibited
under law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Performance Shares will be due and payable in the form of
cash equal to the number of your Performance Shares multiplied by the Change of
Control Price. Any payment will be made at the time specified in Section 8.
     (b) The terms of Section 3(a) will not apply to your Performance Shares if
the Committee reasonably determines in good faith, prior to the Change of
Control, that you have been granted an

4



--------------------------------------------------------------------------------



 



Alternative Award for your Performance Shares pursuant to Section 15.2 of the
Plan. Any such Alternative Award shall not accelerate the timing of payment or
otherwise violate Code Section 409A.
     4. Nontransferability of Awards. Except as provided in Section 5 or as
otherwise permitted by the Committee, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate any of your Performance Shares, and all
rights with respect to your Performance Shares are exercisable during your
lifetime only by you.
     5. Beneficiary Designation. You may name any beneficiary or beneficiaries
(who may be named contingently or successively) who may then exercise any right
under this Agreement in the event of your death. Each beneficiary designation
for such purpose will revoke all such prior designations. Beneficiary
designations must be properly completed on a form prescribed by the Committee
and must be filed with the Company during your lifetime. If you have not
designated a beneficiary, your rights under this Agreement will pass to and may
be exercised by your estate.
     6. Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Performance Shares.
     7. Adjustments. The Committee will make appropriate adjustments in the
terms and conditions of your Performance Shares in recognition of unusual or
nonrecurring events affecting the Company or its financial statements (such as a
Common Stock dividend, Common Stock split, recapitalization, payment of an
extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), or in recognition of
changes to applicable laws, regulations, or accounting principles, to prevent
unintended dilution or enlargement of the potential benefits of your Performance
Shares. The Committee’s determinations in this regard will be conclusive.
     8. Timing of Payment.
     (a) This Agreement is intended to comply with Code Section 409A and shall
be interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.
     (b) If payment is due and payable under Section 2(b), it will be made upon
your death.
     (c) If payment is due and payable under Section 2(f), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date).
     (d) If payment is due and payable under Section 3(a), and the Change of
Control that causes payment to be due and payable is a “change of control” as
defined under Code Section 409A, such sum shall be paid to you within thirty
(30) days of the Change of Control. If payment is due and payable under
Section 3(a), and the Change of Control that causes payment to be due and
payable is not a “change of control” as defined under Code Section 409A, such
sum shall be paid to you at the time determined under Section 8(e).
     (e) If payment is due and payable under the Standard Performance Terms and
you have chosen to defer payment under an applicable deferred compensation plan
offered by the Company or an Affiliate, payment will be made at the time
determined under that plan. If payment is due and payable

5



--------------------------------------------------------------------------------



 



under the Standard Performance Terms and you have not chosen to defer payment
under an applicable deferred compensation plan offered by the Company or an
Affiliate, payment will be made in the calendar year after the end of the
Performance Period.
     9. Closing Price. For purpose of this Agreement, “Closing Price” will mean
the closing price of a Share as reported in the principal consolidated
transaction reporting system for the New York Stock Exchange (or on such other
recognized quotation system on which the trading prices of the Shares are quoted
at the relevant time), or in the event that there are no Share transactions
reported on such tape or other system on the applicable date, the closing price
on the immediately preceding date on which Share transactions were reported.
Closing Price shall constitute “Fair Market Value” under the Plan for all
purposes related to your Performance Shares.
     10. No Guarantee of Employment. This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time. Nothing in this Agreement interferes with or limits in any way the right
of the Company or an Affiliate to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of the Company
or an Affiliate.
     11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.
     12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee as defined in the Plan and (unless
otherwise indicated) the word “Section” refers to a Section in this Agreement.
Any other capitalized word used in this Agreement and not defined in this
Agreement, including each form of that word, is defined in the Plan. Any
determination or interpretation by the Committee pursuant to this Agreement will
be final and conclusive. In the event of a conflict between any term of this
Agreement and the terms of the Plan, the terms of the Plan control. This
Agreement and the Plan represent the entire agreement between you and the
Company, and you and all Affiliates, regarding your Performance Shares. No
promises, terms, or agreements of any kind regarding your Performance Shares
that are not set forth, or referred to, in this Agreement or in the Plan are
part of this Agreement. In the event any provision of this Agreement is held
illegal or invalid, the rest of this Agreement will remain enforceable. If you
are an Employee of an Affiliate, your Performance Shares are being provided to
you by the Company on behalf of that Affiliate, and the value of your
Performance Shares will be considered a compensation obligation of that
Affiliate. Your Performance Shares are not Shares and do not give you the rights
of a holder of Shares. You will not be credited with additional Performance
Shares on account of any dividend paid on Shares. The issuance of Shares or
payment of cash pursuant to your Performance Shares is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. No Shares will be issued or
no cash will be paid if that issuance or payment would result in a violation of
applicable law, including the federal securities laws and any applicable state
or foreign securities laws.
     13. Amendments. The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect any of your
previously-granted Awards in any material way (without your written consent) and
is otherwise consistent with the Plan. The Company will give

6



--------------------------------------------------------------------------------



 



written notice to you (or, in the event of your death, to your beneficiary or
estate) of any amendment as promptly as practicable after its adoption.
     14. Agreement to Protect Corporate Property. The grant of your Performance
Shares is subject to your execution of the Agreement to Protect Corporate
Property provided to you with this Agreement (“Property Agreement”). If you do
not return a signed copy of the Property Agreement, this Agreement and the
Performance Shares granted to you will be void. The Company may in its sole
discretion allow an extension of time for you to return your signed Property
Agreement.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement.

                  METLIFE, INC.       EMPLOYEE    
 
               
By:
  C. Robert Henrikson       
[name]
   
 
               
 
  Name            
 
               
 
  Chairman of the Board,
President, and Chief Executive Officer            
 
               
 
  Title            
 
               
 
               
 
  Signature       Signature    
 
               
 
          Date:                                                                 

7



--------------------------------------------------------------------------------



 



Schedule A
to Management Performance Share Agreement

                Table 1     Table 2 Company Change in           Annual Net  
First Percentage     Operating Income   (Averaged For Each     Index
Proportionate     Available to Common   Year of Performance     Total
Shareholder     Shareholders   Period) For     Return subtracted   Second
Percentage Percentile Relative   Purposes of     from Company   For Purposes of
to Other Companies   Determining     Proportionate Total   Determining in the
Index   Performance Factor*     Shareholder Return   Performance Factor* 0-24  
0     -26.0% or less   0 25   25     -25.0%   25 26   26     -24.0%   26 27   27
    -23.0%   27 28   28     -22.0%   28 29   29     -21.0%   29 30   30    
-20.0%   30 31   31     -19.0%   31 32   32     -18.0%   32 33   33     -17.0%  
33 34   34     -16.0%   34 35   35     -15.0%   35 36   36     -14.0%   36 37  
37     -13.0%   37 38   38     -12.0%   38 39   39     -11.0%   39 40   40    
-10.0%   40 41   41     -9.0%   41 42   42     -8.0%   42 43   43     -7.0%   43
44   44     -6.0%   44 45   45     -5.0%   45 46   46     -4.0%   46 47   47    
-3.0%   47 48   48     -2.0%   48 49   49     -1.0%   49 50   50     0.0%   50
51   52     1.2%   52 52   54     2.4%   54 53   56     3.6%   56 54   58    
4.8%   58 55   60     6.0%   60 56   62     7.2%   62 57   64     8.4%   64 58  
66     9.6%   66 59   68     10.8%   68 60   70     12.0%   70 61   72     13.2%
  72 62   74     14.4%   74 63   76     15.6%   76 64   78     16.8%   78 65  
80     18.0%   80 66   82     19.2%   82 67   84     20.4%   84 68   86    
21.6%   86 69   88     22.8%   88 70   90     24.0%   90 71   92     25.2%   92
72   94     26.4%   94 73   96     27.6%   96 74   98     28.8%   98 75-99   100
    30.0% or greater   100

 

*   First percentage is determined for each calendar year of the Performance
Period and averaged, and added to second percentage. The total is multiplied by
the number of Performance Shares granted to determine the number of Final
Performance Shares. See Section 1 of this Agreement.

